Citation Nr: 1701991	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether the reduction of the evaluation for bilateral hearing loss from 20 percent to noncompensable, effective July 1, 2010, was proper.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to January 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran's November 2012 substantive appeal reflects a request to appear before the Board for a hearing.  However, in July 2015, the Veteran's representative requested that his scheduled hearing be cancelled and that the Board render a decision based upon the evidence of record.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of VA treatment records dated from September 2008 through April 2009 reflect that audiograms were performed in January 2009 and March 2009; however, the results of the audiometric testing are not shown in the claims file.  Accordingly, the RO should obtain copies of the January 2009 and March 2009 VA audiograms and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertinent to the Veteran's claims, to specifically include the audiograms performed in January 2009 and March 2009, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, readjudicate the issue on appeal, considering all evidence of record.  If any benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


